Case 1:19-cr-00099-DKW-KJM Document 145 Filed 08/12/20 Pagelof2 PagelD#: 777

AO 442 (Rev. 11/11) Warrant for Arrest EILED IN THE
UNITED STATES DISTRICT COURT —

UNITED STATES DISTRICT COUR See Oo mM

ato 8 o'clock and?? | min. A M
MICHELLE RYNNE, CLERK
UNITED STATES OF AMERICA WARRANT FOR ARREST . r f

 

 

District of Hawaii

 

V. Case Number: CR 19-00099 DK W-08

HARRY K. KAUHI, aka “Harry Boy”

(Name and Address of Defendant)
To: The United States Marshal and any Authorized United States Officer

YOU ARE HEREBY COMMANDED TO ARREST (08) HARRY K. KAUHL aka “Harry Boy” _ and bring
him or her forthwith to the nearest district/ magistrate judge to answer a Superceding Indictment , charging him or her
with (brief description of offense)

Count 1: Racketeering Conspiracy

Count 7: Murder-for-Hire Conspiracy

Count 16: Conspiracy to Distribute and Possess With Intent to Distribute Controlled Substances
Count 17: Carrying and Use of a Firearm During and in Relation to a Drug Trafficking Crime
Count 18: Hobbs Act Robbery z
Count 19: Carrying and Using a Firearm During and in Relation to a Crime of Violence wo

° in violation of Title 18 United States Code, Section(s) 1962(d), 18:1958, 21:846, 18:924(c)(1)(A)(D and 2, 18:1951,
18:924(c)(1)(A) (ii)

   

 

 

Date: June 18, 2020 Lian Abernathy, Clerk of Court
ame and Title of Issuing Officer
é
Location: Honolulu, Hawaii /S/ Lian Abernathy by deputy clerk ET

 

 

Prepared/Signed By:

By: Kenneth J. Mansfield, United States Magistrate Judge

 

RETURN

This warrant was received and executed with the arrest of the above-named defendant at

 

 

 

Date Received NAME AND TITLE OF ARRESTING OFFICER | SIGNATURE OF ARRESTING OFFICER
7/14/2020

 

Dateof Arrest SA Steven Warthall see attachment

7/15/2020

 

 

 

 

 
 

Case 1:19-cr-00099-DKW-KJM Document 145 Filed 08/12/20 Page2of2 PagelD#: 778

Firefox about:blank

AQ 442 (Rev. 11/01) Warrant for Arrest

UNI PED STATES DISTRICT COU RT

ree rr ———— District of Hawaii —

 

UNITED STATES OF AMERICA WARRANT FOR ARREST
V. Case Number: CR 19-00099 DK W-08
HARRY kK. Kavi aka “Harry Boy”
(Name and Address of Defendant)
To: The United States Marshal and any Authorized United States Officer

YOU ARE HEREBY COMMANDED TO ARREST (08) HARRY K. KAUUIL aka “Harry Boy” _ and bring
him or her forthwith to the nearest districl/ magistrate judge to answer a Superceding Indictment , charging him or her
with (brief description of offense)

Count 1: Racketeering Conspiracy

Count 7: Murder-for-Hire Conspiracy

Count 16: Conspiracy to Distribute and Possess With Intent to Distribute Controlled Substances
Count 17: Carrying and Use of a Firearm During and in Relation to a Drug Trafficking Crime
Count 18: Hobbs Act Robbery

Count (9: Carrying and Using a Firearm During and in Relation to a Crime of Violence

» in violation of Title 18 United States Code, Section(s) 1962(d), 18:1958, 21:846, 18: S24oX{1 A)(D and 2, 18:1951,

 

  
  

18:924(cy 1(A)G)
Date: June 18, 2020 ce Lian Abernathy, Clerk of Court
‘ iS Name and Title of Issuing Officer
Location: Honolulu, Hawaii /S/ Lian Abemathy by deputy clerk ET

 

 

Prepared/Signed Ry:

By: Kenneth J. Mansfietd, United States Magistrate Judge

 

RETURN

This warrant was received and executed with the arrest of the above-named defendant at

 

 

 

Date Received F / ] 4 YELD | NAME AND TITLE OF ARRESTING OFFICER

 

 

 

 

 

 

Date of Arrest HI s/ qe A>

 

lof | 8/11/20, 4:33 PM
